DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is granted priority as a continuation to U.S. Application 15/673,653.

Information Disclosure Statement
The NPL reference 044 on the IDS filed 12 June 2020 has not been considered because a legible copy of the reference has not been submitted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 58-60, 64-69, 71, 76, 77, 80, 88, 98 and 110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ervin et al. (US 2015/0204873) in view of Ronaghi et al. (US 2012/0142016 further in view of Hibbs et al. (US 2011/0162963).
Ervin et al. teach an apparatus for detection a presence of an analyte comprising:
a fluidic chamber adapted to contain an electrolyte (chamber, par. 79 and 139; electrolyte, par. 129);
two electrodes within the fluidic chamber (first and second electrodes in first and second electrolyte volumes, par. 129);
a surface comprising an immobilized capture probe capable of binding the analyte (substrate, par. 37, 42, 33 and 98), wherein the surface is between the two electrodes and in contact with the fluidic chamber (substrate aperture separates two first and second electrolyte volumes and are therefore between the two electrodes and within the fluidic chamber, par. 49 and 30), and wherein the surface is either electrically conducting or electrically insulating (par. 42); and 
at least one field confining feature proximal to the surface (aperture, par. 48) that has a diameter of 50 microns (par. 52), which is encompassed by the recited range of greater than at about 1 micron and greater than about 5 microns.  Although Ervin et al. do not specifically teach the aperture being a field confining feature, the limitation of field confinement of the feature is drawn to a functional limitation of the structure.  The prior art must only be capable of performing any claimed structural limitations.  The instant specification teaches a pore in a substrate being a structure that is capable of field confinement.  Since Ervin et al. teach the same pore in a substrate as taught by the instant specification it is considered capable of field confinement and is therefore considered a field confining feature.
Ervin et al. fail to specifically teach the electrodes generating an electric field, the surface comprising an electrically conducting layer and an electrically insulating layer and the field confining feature capable of concentrating an electrical field to a strength of at least 103 V/m.
Ronaghi et al. teach an apparatus for detecting a presence of an analyte comprising:
a fluidic chamber adapted to contain an electrolyte (nanopore chip mounted in a holder separating two fluidic reservoirs filled with buffer with electrolyte KCl, par. 80 and 84);
two electrodes capable of generating an electric field within the fluidic chamber (electrodes, par. 29);
a surface comprising an immobilized capture probe capable of binding the analyte (nanopores are bioactivated with immobilization of biological macromolecules, par. 71), wherein the surface is between the two electrodes (electrodes on either side of the nanopore membrane which is the surface, par. 94; Fig. 7A-B) and wherein the surface contains an electrically conducting layer (sputtered gold, par. 59-60) and an electrically insulating layer (silicon nitride, par. 58); and 
a field confining feature proximal to the surface (electric field applied across the nanopore, par. 90), in order to provide a current sensing device that measures a change in current upon binding of analyte (par. 22) and provide translocation of targets (par. 90).
Hibbs et al. teach a field confining feature that is a field confining feature capable of concentrating an electric field surrounding an aperture to a strength of at least 107 V/m, which encompasses the recited ranges of at least 103 V/m (par. 31) and further teach that the electric field decreases quickly with distance away from the aperture opening, thus demonstrating that the electric field is concentrated at the aperture (par. 31), in order to overcome an energy barrier to molecular entry of a target molecule into an aperture (par. 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the substrate surface in the apparatus of Ervin et al., a surface containing an electrically conducting layer and an electrically insulating layer as taught by Ronaghi et al., in order to control the size of the apertures (Ronaghi, par. 59).  It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide in the apparatus taught by Ervin et al., electrodes configured to generate an electric field as taught by Ronaghi et al., because Ervin et al. is generic with respect to the type of target analyte movement that can be incorporated into the apparatus to move target analyte through a pore and one would be motivated to use the appropriate electrodes for transport of the desired analyte. 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the field confining feature taught by Ervin et al., a field confining feature capable of concentrating an electric field to a strength of 107 V/m as taught by Hibbs et al., in order to increase the effective capture volume of the aperture and provide a field sufficient to overcome the energy barrier of an aperture necessary to allow molecular entry of a target into the aperture (par. 31).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Ervin teaches that silicon nitride and gold are suitable substrates compatible with the apparatus and Ronaghi teaches a layer of silicon nitride and a layer of gold as the substrate and Ervin and Ronaghi are similarly drawn to detection of a change in an electrical property when an analyte binds to a substrate in proximity to an aperture.  Furthermore, Ervin and Hibbs are similarly drawn to movement of a target molecule in an electrolyte through an aperture for detection of the target.
With respect to claim 59, Ervin et al. teach the analyte being a charged analyte (par. 75).
With respect to claim 60, Ervin et al. in view of Hibbs et al. do not specifically teach the field confining feature capable of concentrating the electric field to a strength of less than about 105 V/m.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 60 are for any particular purpose or solve any stated problem, and the prior art teaches that the applied voltage may be varied depending on the desired electric field strength.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the aperture art. 
With respect to claims 64 and 65, Ervin et al. teach the immobilized capture probe capable of binding to the analyte to form a probe-analyte complex on the surface via non-covalent interactions (antibody-antigen interaction, par. 98).
Claim 66 is drawn to a functional limitation of disruptable non-covalent interactions via an applied force generated upon the application of a voltage across the two electrodes.  The instant specification, at page 23, teaches that non-covalent bonds between antibodies and antigens are disruptable through an applied force.  Ervin et al. teach the same non-covalent bonds (par. 98) and are therefore considered disruptable. 
With respect to claim 67, Ervin et al. teach the immobilized capture probe proximal to the field confining feature (aperture comprises binding agent, par. 37).
	With respect to claims 69 and 71, Ervin et al. teach the immobilized capture probe comprising an antibody or nucleic acid (par. 98).
	With respect to claims 76, 77 and 80, Ervin et al. teach at least one surface providing a wall of the fluidic chamber and the field confining feature is an orifice that is a pore in the surface (wall, 35; aperture in surface is a pore, 40, Fig. 1B; edges of aperture 40 end in sharp points, Fig. 1B; par. 33).
	With respect to claims 91 and 92, Ervin et al. teach a sensing electrode proximal to the field confining feature configured to measure a charge signal associated with the presence of the analyte (par. 128 and 129).
	With respect to claim 98, Ervin et al. teach the surface being part of an array of sensors, wherein each sensor comprises a field confining region and a plurality of immobilized capture probes (ten apertures indicate an array of apertures, par. 50 and 80; plurality of immobilized capture probes in each aperture, par. 102).

Claims 61 and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ervin et al. (US 2015/0204873) in view of Ronaghi et al. (US 2012/0142016 further in view of Hibbs et al. (US 2011/0162963), as applied to claim 58, further in view of Neyts et al. (US 2011/0036719).
Ervin et al. in view of Ronaghi et al. further in view of Hibbs et al. teach two electrodes for generating an electric field within a fluid chamber by applying a voltage to a pair of electrodes, but fail to teach a controller operably coupled to the electrodes.
Neyts et al. teach a pair of electrodes that generate an electric field (par. 85) and a controller that applies a voltage across the electrodes in an amount of 100 V (par. 70 and 72), in order to provide electric motility of biomolecules by avoiding undesired electrochemical redox reactions (par. 76).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Ervin et al. in view of Ronaghi et al. further in view of Hibbs et al., a controller that controls the applied voltage as taught by Neyts et al., in order to provide a concentrated electric field within the electrodes and because Ervin et al. in view of Ronaghi et al. is generic with respect to the type of electrode control that can be incorporated into the apparatus and one would be motivated to use the appropriate electrode control for application of a desired voltage. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Ronaghi and Neyts are similarly drawn to generating high electric fields with low voltages for biomolecule motility.

Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ervin et al. (US 2015/0204873) in view of Ronaghi et al. (US 2012/0142016 further in view of Hibbs et al. (US 2011/0162963), as applied to claim 58, further in view of Keyser et al. (Nature Physics, 2006).
Ervin et al. in view of Ronaghi et al. further in view of Hibbs et al. teach a voltage generating an electric field at the aperture, but fail to teach the specific applied force.
Keyser et al. teach an electric field generated across a nanopore in a KCl electrolyte (pg. 475) that generates an applied force of 20 pN on the analyte (Fig. 3), in order to provide simultaneous force and ionic-current response on DNA (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a voltage in the apparatus of Ervin et al. in view of Ronaghi et al. further in view of Hibbs et al., sufficient to provide an applied force of 20 pN on the analyte as taught by Keyser et al., in order to provide a force strong enough to drive a target through an aperture(Keyser, Fig. 3).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Ervin, Ronaghi and Keyser are similarly drawn to drawing a biomolecule through an aperture.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choong et al. (US 6,602,400) teach an apparatus comprising an electrolyte fluid, two or more manipulation electrodes that generate an electric field, a surface comprising an immobilized capture probe capable of binding the analyte, the surface between the manipulation electrodes and in contact with the electrolyte, wherein the surface comprises an electrically conducting layer (test electrode) and an electrically insulating layer (plastic substrate) and at least one field confining feature proximal to the surface having a diameter greater than one micron capable of concentrating the electric field (well surrounds the test region which is 100-160,000 microns in area and therefore has a dimeter greater than 1 micron, well may protrude from the substrate surface and is therefore considered proximal to the surface).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/           Primary Examiner, Art Unit 1677